Citation Nr: 0323825	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of back 
strain, status-post lumbar laminectomy, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a 10 percent disability 
rating for chronic low back pain, with herniated nucleus 
pulposus at L4-5, and a noncompensable disability rating for 
bilateral pes planus.  

In a July 1997 decision, the Board denied the veteran a 
disability evaluation in excess of 10 percent for chronic low 
back pain, with herniated nucleus pulposus at L4-5 and L5-S1, 
and denied a compensable rating for bilateral pes planus.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  

In a March 2003 Memorandum Decision, the Court vacated the 
Board's July 31, 1997, decision and remanded the issues to 
the Board.  The Court found that the Board's statement of its 
reasons or bases for its decision was insufficient because of 
its failure to consider relevant evidence of record and 
address applicable diagnostic criteria.  

The Board notes that, while the case was on appeal to the 
Court, the RO, in a July 2003 rating decision, increased the 
rating for residuals of back strain, status-post laminectomy, 
from 10 percent to 20 percent, and increased the 
noncompensable rating for bilateral pes planus to 10 percent 
disabling, with both increases effective March 19, 2003, the 
date of receipt of the veteran's claim for increases.  While 
the Board will not disturb the current disability ratings, 
although the unique circumstances of this case may and/or may 
not effect the effective date of the assignment of the most 
recent disability ratings, consideration must be made of all 
the evidence pursuant to receipt of the veteran's October 
1994 claim for increased ratings, in light of the Court's 
Memorandum Decision vacating the Board's July 31, 1997, 
decision.  


REMAND

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  However, the United 
States Court of Appeals for the Federal Circuit held in 
Bernklau v. Principi, 291 F.3d 795 (Fed Cir. 2002) and Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) that those 
sections of the VCAA (section 3(a)) codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
concerning notice and assistance to be provided to claimants 
by VA, are not retroactively applicable to proceedings that 
were complete before VA and were on appeal to the Court when 
the VCAA was enacted.  The Federal Court recently affirmed 
those decisions in Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  

The Board's July 31, 1997, decision was issued long before 
the enactment of the VCAA in November 2000.  Hence, those 
sections of the VCAA (section 3(a)) codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
concerning notice and assistance to be provided to claimants 
by VA, are not retroactively applicable to the case at hand.  

Before the Board are only the issues of increased ratings for 
status-post lumbar laminectomy and bilateral pes planus.  The 
Court, in it's March 2003 Memorandum Decision, noted that, in 
evaluating the veteran's back disability, in addition to 
consideration of the rating criteria for intervertebral disc 
syndrome (Diagnostic Code 5293) and lumbosacral strain 
(Diagnostic Code 5295), consideration must be given to 
limitation of motion of the back (Diagnostic Code 5292), to 
include manifestations of pain on motion, weakness, excess 
fatigability and/or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
However, the Board notes that in so doing it is important to 
remember that such functional loss must be supported by 
adequate pathology, as well as evidenced by the visible 
behavior of the claimant undertaking the motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  Also, the Memorandum 
Decision noted that in determining whether the disability 
warrants an extraschedular rating under exceptional 
circumstances, such as frequent hospitalization or marked 
interference with employment, see 38 C.F.R. § 3.321(b)(1) 
(2002), consideration must be given to the veteran's 
employment history, to include sick leave taken due to 
disability.  

At this point, the Board notes that the criteria in VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome, Diagnostic Code 5293, were changed, effective 
September 23, 2002, by regulatory amendment.  Other 
regulatory revision that would make further changes to the 
criteria for evaluating diseases and injuries of the spine, 
are pending.  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In deciding such case, a determination must be made 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and only the 
earlier version of the regulation for the period prior to the 
effective date of the change may be applied.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  Under the 
circumstances, the veteran should undergo another VA 
examination with application of both the prior and revised 
applicable criteria for evaluating diseases and injuries of 
the spine.  

The Court's March 2003 Memorandum Decision further notes 
that, as for evaluating bilateral pes planus, discussion of 
the specific criterion within the applicable criteria must be 
addressed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).  The focus should not be solely on the physical 
appearance of the veteran's feet, but consideration needs to 
include objective findings of pain on manipulation, as well 
as the veteran's medical history of foot cramps, and aching 
pain at night.  

The Board notes that the most veteran's most recent VA 
medical records are those of July 1996.  Copies of any 
available VA records subsequent to that time need to 
be obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the veteran 
has submitted medical statements from his private treating 
physician; however, copies of his private treatment records 
are not in the claims file.  In addition, the veteran 
maintains he has been receiving disability benefits from the 
Social Security Administration because of his back disorder.  
Copies of those records, too, should to be obtained.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for the service-connected 
disabilities currently under 
consideration.  After securing the 
necessary release, the RO should obtain 
these records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard.  

2.  The RO should obtain from the Social 
Security Administration copies of the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
to include any administrative law judge's 
opinion, as well as the medical records 
relied upon concerning that claim.  Those 
records are to be incorporated with the 
veteran's claims file.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  

3.  The RO should schedule the veteran for 
medical examinations (as described below) 
in order to determine the nature and 
current extent of the service-connected 
disabilities currently under consideration 
in this appeal, and only those service-
connected disabilities.  All indicated 
tests, studies and x-rays should be 
performed.  Prior to examination, the 
claims folder must be made available to 
the examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.  The 
examination report(s) are to be 
incorporated in the claims file.  

Residuals of back strain, status-post 
lumbar laminectomy:  The examiner is to 
review the criteria for evaluating spinal 
disorders, to include the criteria in 
effect both prior to and as of September 
23, 2002, pertaining to intervertebral 
disc syndrome, as well as any other 
applicable criteria pertaining to 
diseases and injuries to the spine, such 
as that for evaluating lumbosacral strain 
and limitation of motion of the lumbar 
spine, and, on examination, note 
pertinent findings.  Those findings are 
also to include obtain a past history, to 
include (but not limited to) the onset of 
the disorder, prior back surgery, and 
frequency of back symptoms.  The examiner 
should set forth all objective findings 
regarding the lumbosacral spine, 
including complete range of motion 
(provided in degrees, with standard or 
normal ranges of motion provided for 
comparison purposes).  The orthopedist 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
status-post laminectomy.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  If the 
veteran is being examined during a period 
of "acute exacerbation" of his 
lumbosacral symptoms, the examiner should 
clearly so state.  Otherwise, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the veteran experiences 
likely additional functional loss (beyond 
that which is demonstrated clinically) 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use..  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

Bilateral pes planus:  The examiner is to 
comment on any evidence of marked 
deformity, inward displacement, pain on 
manipulation, swelling, callosities, 
pronation, spasm of the tendo Achilles, 
and the need for orthopedic shoes or 
appliances.  The examiner should render 
an opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use..  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with claims folder.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


